DETAILED ACTION

This Office action is a reply to the amendment filed on 10/22/2021. Claims 1-10 and 16 are pending. Claims 11-15 and 17-25 have been cancelled. No claims have been withdrawn. No new claims have been added.

Specification
The disclosure is objected to because of the following informalities: the abstract appears to contain a typographical error, “(Fig. 1)”, which appears at the end of the abstract.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 and 16, the claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims contain several indefinite recitations that are unclear as to whether claim elements are referring to previously recited claim elements or different/additional claim elements. The examiner has drafted proposed amended claims to further clarify the claimed invention, as shown below in the Allowable Subject Matter section of this instant Office action.
	
Allowable Subject Matter
Claims 1-10 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims*, drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration:
*Note that any previously presented claims that are not present in this instant listing of proposed amended claims would be maintained as previously presented.

1. (Currently Amended) A dry partition wall system (1) comprising:
a floor-side connection element (3) having a protruding height from a floor (B), a ceiling-side connection element (4) having a protruding height from a ceiling (D), a plurality of wall elements (2; 2'); wherein each wall element of the plurality of wall elements (2; 2') comprising a first planking (22) and a second planking (23) in parallel separated by an insulating layer (21), each of the first and second plankings (22; 23) having a thickness, a width, and a height, wherein the first planking (22) has a larger height than the second planking (23), and wherein the height of the second planking (23) is less than a distance between a floor surface and a ceiling surface facing the floor surface minus the protruding height of the floor-side connection element (3) or the ceiling-side connection element (4), each of said plurality of wall elements (2; 2') further having a first side edge, a second side edge, a ceiling side connected to the ceiling side connection element (4), the first planking (22) coupled to a floor side extends  substantially along an overall width of said plurality of wall elements (2; 2'), and the ceiling-side connection element (4) extends substantially along the overall width of said plurality of wall elements (2; 2'), wherein said plurality of wall elements (2; 2') are arranged with the first side edge of a first wall element of the plurality of wall elements (2, 2')  aligned with the second side edge of a second wall element of the plurality of wall elements (2, 2') and  retained on the floor-side connection element (3) and the ceiling-side connection element (4),  said plurality of wall elements (2; 2') jointly forming a partition wall.  

2. (Currently Amended) The dry partition wall system of claim 1, wherein each of said plurality of wall elements (2; 2') further comprises, adjacently to said floor-side connection Page 2 of 8element (3), at least one load-bearing element (24; 24'), positionable relative to said first and second plankings (22, 23).  

3. (Currently Amended) The dry partition wall system of claim 1, wherein each of said plurality of wall elements (2; 2') comprises an insulating layer (21) in between said plankings (22, 23).  

6. (Currently Amended) The dry partition wall system of claim 1, wherein at least two of said plurality of  wall elements (2; 2') are connected at side edges of plurality of  wall elements (2, 2') via a tongue and groove joint.  

7. (Currently Amended) The dry partition wall system of claim 1, wherein said floor-side connection element (3) is  a U-shaped profile.
8. (Currently Amended) The dry partition wall system of claim 1, wherein said first and second plankings (22, 23) include at least one layer of plasterboard or plaster fiberboard.  

10. (Currently Amended) The dry partition wall system claim 1, further comprising a wall-side connection element (5) to connect a laterally outer one of the plurality of wall elements (2) with a wall (W).

The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record does not teach or disclose, alone or in combination all the elements and features of the claimed dry partition wall system, including the position, orientation and arrangement of the floor-side connection element, the ceiling-side connection element, the plurality of wall elements, the first and second plankings, the insulating layer, and the connection strip as claimed in claim 1. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635